DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            EFRAIN RIVERA,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-753

                            [August 12, 2012]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-2011-CF-013345-AXXX-MB.

  Efrain Rivera, Bristol, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and FORST, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.